Citation Nr: 9931863	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for neck and shoulder 
disability, secondary to service-connected right hip and low 
back disabilities.  

2.  Entitlement to an increased evaluation for right hip 
degeneration, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1953.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not show that it is 
at least as likely as not that the veteran's service-
connected neck and shoulder disability is the result of 
service-connected right hip and low back disabilities. 

3.  The veteran's service-connected right hip degeneration 
has not been shown to result in limitation of flexion to 30 
degrees, or loss of abduction motion beyond 10 degrees.  

4.  The veteran's lumbosacral strain has been shown to result 
in marked limitation of forward bending, loss of lateral 
motion, osteo-arthritic changes, and irregularity of joint 
space.  



CONCLUSIONS OF LAW

1.  Neck and shoulder disability was not incurred or 
aggravated due to service-connected right hip degeneration or 
service-connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999). 

2.  The schedular criteria for an evaluation in excess of 10 
percent for right hip degeneration have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5252 and 5253 (1999).

3.  The schedular criteria for a 40 percent evaluation for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred a neck 
and left shoulder disability, due to falling down as a result 
of his service-connected right hip and lumbosacral 
disabilities.  The veteran also maintains, in substance, that 
the current evaluations assigned for his right hip and 
lumbosacral disabilities do not adequately reflect the 
severity of those disabilities.  He contends that each 
disability has worsened.  Therefore, a favorable 
determination has been requested.

Factual background

Service connection is currently established for lumbosacral 
strain and right hip degeneration.  

The current claim for increased benefits was received in May 
1997.  Clinical records pertaining to the veteran's 
disability status dated within the one year period prior 
thereto are not of record.

On a June 1997 VA orthopedic examination, the veteran 
reported pain in the right hip, neck, both shoulders and 
back.  Objectively, he was noted to walk with a limp and a 
cane, and his left leg was noted to be one-half inch shorter 
than the right leg, and this evidently had been the cause of 
most of these problems.  On physical examination, there was 
no swelling, deformity, subluxation or instability.  Range of 
motion of motion for the right hip was flexion to 90 degrees, 
extension to 15 degrees, internal rotation to 10 degrees, 
external rotation to 20 degrees, abduction to 20 degrees and 
adduction to 20 degrees.  The pertinent diagnosis was 
moderate osteoarthritis of both hips, secondary to left leg; 
low back strain secondary to left leg; and osteoarthritis 
with limitation of both shoulders, which the examiner was 
unable to relate to the veteran's low back problems or lower 
limb problems.  The examiner noted that the veteran claimed 
that he often fell and must have injured his shoulder and 
neck.  The examiner noted that this was a possibility, but 
that medically he did not see them as being related.  

According to the report of a June 1997 VA spine examination, 
the veteran complained of pain most of the time in both his 
low back and his neck, with no recollection of injuring them 
specifically.  Objective findings were noted to be negative.  
Specifically regarding the veteran's lumbar spine, there was 
no postural abnormality, no fixed deformity, the musculature 
was normal, there was objective evidence of radicular pain 
secondary to the lumbar spine, and there was no evidence of 
frank neurological deficit.  Range of motion was forward 
flexion to 40 degrees, backward extension to 10 degrees, 
lateral flexion to 10 degrees bilaterally, and rotation to 10 
degrees bilaterally.  

Specifically regarding the veteran's cervical spine, there 
was objective evidence of pain on motion, no postural 
abnormality, no fixed deformity, the musculature was normal, 
and the examiner did not see any neurological deficit related 
to the veteran's neck.  Range of motion was forward flexion 
to 20 degrees, backward extension to 30 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 70 degrees 
bilaterally.

The diagnosis was osteoarthritis and chronic lumbosacral and 
sacroiliac back strain secondary to old left leg problem; 
moderately severe osteoarthritis of the cervical spine 
unrelated to the lower limb or back problems as far as the 
examiner could tell, unless one credited the veteran's claims 
that he fell and hurt them all the time, which the examiner 
said he would not consider medically related; and 
osteoarthritis of the cervical spine with limitation but 
without relationship to the low back, right hip or other leg 
problem.  The examiner noted that it was a complicated case 
in which everything was claimed to be related to everything 
else.  

A December 1996 MRI report demonstrated the presence of 
endplate spurring, and uncovertebral joint hypertrophy 
involving C3-6 accompanied by bulging underlying disk at C5-
6.  There was no evidence of spinal stenosis.  The 
intramedullary cord demonstrated a normal signal content.  
The paravertebral soft tissues were unremarkable.  

In April 1997, the veteran underwent radiographic 
examinations after he reported with pain status post a fall 
and complained of pain from the mid-back to lower spine 
radiating to the groin.  Radiographic examination of the 
lumbar spine resulted in an impression of much hypertrophic 
spurring, with no evidence of fracture or dislocation.  
Radiographic examination of the veteran's pelvis resulted in 
an impression of degenerative changes, most of which had been 
described on other films, and no evidence of fracture or 
dislocation.  

In a September 1997 statement, a VA doctor noted that he had 
been providing primary care to the veteran for more than 1 
year, and had treated the veteran for chronic pain of the 
lumbosacral strain, hip degeneration, and a neck and shoulder 
condition.  The doctor provided his professional opinion that 
the veteran's neck and shoulder condition was caused by and 
aggravated by his service-connected disabilities.  He noted 
that the veteran's left foot was considerably smaller than 
his right foot, the result of a 1953 injury sustained in the 
Army.  Because of this condition, the veteran's left leg was 
approximately one-half inch shorter than the right.  

The claims file contains a December 1997 memorandum by a VA 
doctor.  The memorandum indicates that she had reviewed the 
veteran's claims file, including the veteran's service 
medical records, VA outpatient treatment reports, VA 
Compensation and Pension examination reports, and the 
September 1997 opinion from the VA doctor.  In attempting to 
reconcile the conflicting medical opinions, the VA examiner 
recounted the opinions set forth in the November 1994 and 
June 1997 VA examination reports, and noted that these 
opinions were accompanied by explanations.  She pointed out 
that no explanation was offered in the September 1997 opinion 
from the VA doctor.  The examiner additionally summarized 
that documentation was lacking that would support a relation 
between the left foot, right hip and lumbosacral area and the 
neck and shoulders.  

A March 1998 VA outpatient treatment report notes that the 
veteran reported having fallen the day before, due to his 
service-connected left leg.  He reported that earlier he had 
been given a soft cervical collar but warned not to wear it 
all the time due to loss of range of motion and weakness.  He 
related that the left leg went out on him, resulting in 
progressive problems with his knee, hip, groin area and now 
his neck.  

Objectively, the veteran walked with an antalgic gait, his 
left leg was short, and he had a decreased stance and used a 
cane in the right hand.  The examiner reviewed the December 
1996 MRI findings.  The veteran declined a current MRI.  
Physical examination resulted in a pertinent analysis of 
chronic cervical pain with positive MRI, C 5/6 most involved 
with bilateral neural foramen stenosis; and osteoarthritis of 
the cervical spine.  

A June 1998 VA outpatient treatment report notes that the 
veteran had undergone a repeat MRI of the cervical spine in 
June 1998, and reviews the findings.  On physical 
examination, the veteran had an antalgic gait, used a cane in 
the right hand and had a short right leg.  Electrodiagnostic 
testing was performed, and the final pertinent diagnoses were 
left C5 radiculopathy, and left S1 radiculopathy.


The veteran was provided a VA orthopedic examination in 
January 1999, during which he complained of aggravating his 
back pain if he lifted more than 30 pounds or bent over more 
than 2 or 3 times a day.  The veteran said that he did not 
usually bend over to pick up objects if possible, and had a 
special implement he used to snag objects on the ground and 
then pull them to him.  He reported that he could not walk 
more than a quarter mile, walking uphill was worse than on 
level ground, and he had almost constant pain, as well as 
stiffness in the back.  He said that he often had to lie down 
for two or three hours to get relief from back pain.  He quit 
Motrin , muscle relaxers and some anti-depressants because 
they resulted in "suicidal thoughts."  He took only 1 
aspirin a day and got some relief from a vibrating heating 
pad which helped for a little while before the pain would 
return.  He wore a back brace, had crutches and did use a 
cane.  

The veteran also reported having hurt his right hip from 
falling down quite often, and reported pain in the right hip 
for at least 25 years.  He reported pain almost all the time, 
associated with some stiffness and locking, although he 
denied swelling, heat or redness.  He reported that the hip 
may give out once or twice a week, and it was difficult for 
him to sleep on the right side. Alleviating factors 
reportedly included staying  of the hip.  He reported a 
flare-up of very bad hip pain a couple of times a month, 
usually lasting several hours.  

On physical examination, the veteran was able to rotate his 
back from zero to 20 degrees bilaterally, laterally bend his 
back from zero to 30 degrees bilaterally, extend his back 
from zero to 16 degrees, and flex his back to 64 degrees.  
The veteran said that to push motion beyond any of these 
points would result in severe pain.  Flexion of the right hip 
was from zero to 83 degrees, and the examiner could push this 
to 107 degrees.  The veteran had no motor or sensory deficits 
in the lower extremities, and deep tendon reflexes were 2+ 
and equal.

The diagnosis was degenerative disk disease involving the 
lumbosacral spine with between moderate and moderate to 
severe functional loss; and degenerative joint disease 
involving the right hip with moderate functional loss.  

A March 1999 VA outpatient treatment note indicates bilateral 
paralumbar spasm, and assessed the veteran with worsening 
arthritis of the right hip and worsening lumbosacral strain, 
due to old injury of left foot.

I.  Entitlement to service connection for neck and shoulder 
disability, secondary to service-connected right hip and low 
back disability.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  In this regard, the 
Board notes that service connection has been established for 
right hip and lumbosacral disabilities.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  VA treatment records have been 
obtained, the veteran has been afforded clinical examinations 
pertinent to the neck and shoulder, and a nexus opinion has 
been obtained. 

A claimant with active service may be granted service 
connection for disease or disability on a secondary basis, 
when the evidence reflects that the disease or disability is 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims held that 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

Based on a complete review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's current neck and shoulder disability is 
due to a service-connected disability.  Only one medical 
opinion, that dated in September 1997, suggests that the 
veteran's neck and shoulder disability was caused by and 
aggravated by his service-connected disabilities.  In 
weighing the probative value of this clinical opinion, it is 
significant to note that the opinion did not signify which 
service-connected disabilities had resulted in the veteran's 
neck and shoulder disability.  The opinion was not supported 
by objective clinical findings or any explanation.  The 
opinion was offered by the veteran's primary care physician.

On the other hand, reports of VA specialist examinations 
conducted in June 1997 include opinions that the veteran's 
neck and shoulder disability was not medically related to the 
any of the veteran's service-connected disabilities.  Each of 
these specialist opinions addressed the veteran's contentions 
and explained why they were not supported by the clinical 
evidence. 

Finally, in order to reconcile the conflicting evidence on 
this point, in December 1997 a VA examiner reviewed the 
record, including the specific opinions noted above.  The 
examiner noted agreement with the opinions finding no nexus 
between the veteran's neck and shoulder disability and his 
service-connected disabilities.  In doing so, she explained 
why the evidence against the veteran's claim was more 
probative than that in favor of his claim.  

Regarding the veteran's own testimony on this point, while he 
is competent to describe his observations, as a layperson he 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the veteran 
is competent to testify that he often falls down, due to his 
service-connected right hip and low back disabilities.  
However, he is not competent to testify that any resulting 
injuries caused his current neck and shoulder disability.  


II.   Entitlement to an increased evaluation for right hip 
degeneration, currently evaluated as 10 percent disabling, 
and to an increased evaluation for lumbosacral strain, 
currently evaluated as 20 percent disabling.  

The Board also finds that the veteran's claims for increased 
evaluations for right hip degeneration and lumbosacral strain 
are plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
provided a recent VA examination and an opportunity to 
present personal testimony.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Right hip

The veteran's right hip disability has been evaluated as 
impairment of the thigh.  Impairment resulting in limitation 
of abduction motion beyond 10 degrees warrants a 20 percent 
evaluation.  Diagnostic Code 5253.  Limitation of flexion of 
the thigh to 30 degrees warrants a 20 percent evaluation.  
Diagnostic Code 5252.  

Based on a thorough review of the evidence, the Board finds 
that an increased evaluation for right hip degeneration is 
not warranted.  Right thigh range of motion figures recorded 
during VA examinations in June 1997 and January 1999 simply 
do not satisfy the criteria for a 20 percent evaluation under 
either Diagnostic Code 5253 or Diagnostic Code 5252.  

The Board recognizes the veteran's complaints of pain in the 
right hip, but finds that this pain is adequately 
contemplated by the veteran's current 10 percent evaluation.  
Although the Board has no reason to doubt the veteran's 
credibility as regards his complaints of pain, the objective 
clinical evidence does not support a finding that resultant 
functional impairment, including on use and flare-ups, 
approximates the schedular requirements for an evaluation in 
excess of 10 percent.  See Diagnostic Codes 5252 and 5253.  
Accordingly, the Board concludes that the veteran's right hip 
disability is correctly evaluated as 10 percent disabling, 
and a higher evaluation under sections 4.40, 4.45 or 4.59 for 
complaints of pain is not warranted.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 202.


Lumbosacral strain

Under the provisions of Diagnostic Code 5295, a 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  This is the maximum schedular evaluation 
assigned under that diagnostic code.

A maximum schedular evaluation of 40 percent is warranted for 
severe limitation of motion of the lumbar spine.  Diagnostic 
Code 5292.  Evaluation of the service-connected lumbosacral 
strain is not warranted under Diagnostic Code 5293.  Service 
connection has not been established for any demonstrated 
neurological impairment, nor are the service-connected 
manifestations more appropriately rated under that diagnostic 
code.  

On the other hand, the Board finds that the medical evidence 
regarding a 40 percent evaluation for lumbosacral strain, 
under Diagnostic Code 5295, is at least in equipoise.  In 
this regard, the Board notes that the evidence of record is 
negative for listing of the whole spine, positive 
Goldthwaite's sign, or abnormal mobility on forced motion.  
On the other hand, the record shows that the veteran's 
lumbosacral strain results in marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, and irregularity of joint space 
(spurring).  Accordingly, a 40 percent evaluation is 
warranted for lumbosacral strain under Diagnostic Code 5295.

The Board recognizes the veteran's complaints of lumbosacral 
pain, but finds that such pain is contemplated by the 40 
percent evaluation.  The objective medical evidence does show 
limitation of lumbosacral motion and functional loss.  
However, a 40 percent evaluation is the highest evaluation 
set forth in the Rating Schedule for limitation of motion of 
the lumbar spine.  Diagnostic Code 5292.  Accordingly, the 
Board concludes that the veteran's lumbosacral strain is 
correctly evaluated as 40 percent disabling, and a higher 
evaluation under sections 4.40, 4.45 or 4.59 for complaints 
of pain is not warranted.  See Johnson, 9 Vet. App. at 7; 
DeLuca, 8 Vet. App. at 202.


ORDER

Service connection for neck and shoulder disability, 
secondary to service-connected right hip and low back 
disabilities, is denied.  

An evaluation in excess of 10 percent for right hip 
degeneration is denied.

A 40 percent evaluation for lumbosacral strain is granted, 
subject to the applicable laws and regulations governing the 
award of monetary benefits. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

